19-10384-shl       Doc 805       Filed 08/19/19      Entered 08/19/19 18:04:04              Main Document
                                                   Pg 1 of 11


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

James J. Mazza, Jr. (admitted pro hac vice)
Albert L. Hogan, III (admitted pro hac vice)
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                              Case No. 19-10384 (SHL)

                 Debtors.1                                         (Jointly Administered)


           NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
           ON AUGUST 21, 2019 AT 11:00 A.M. (PREVAILING EASTERN TIME)

Location of Hearing:              Honorable Sean H. Lane, Courtroom 701, United States
                                  Bankruptcy Court, Southern District of New York, One Bowling
                                  Green, New York, NY 10004


1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.
19-10384-shl     Doc 805     Filed 08/19/19     Entered 08/19/19 18:04:04      Main Document
                                              Pg 2 of 11


Copies of Motions and        Copies of each pleading identified below can be viewed and/or
Applications:                obtained by: (i) accessing the Court’s website at
                             www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                             of the Court at United States Bankruptcy Court, Southern District
                             of New York, One Bowling Green, New York, NY 10004, or (iii)
                             from the Debtors’ notice and claims agent, Epiq Corporate
                             Restructuring, LLC, at https://dm.epiq11.com/Trident or by
                             calling 1-800-960-1226. Note that a PACER password is needed
                             to access documents on the Court’s website.

I.    ADJOURNED MATTERS

1.    First Omnibus Objection: Debtors’ First Omnibus Objection to Claims (Incorrectly
      Classified Claims) [Docket No. 418] (Date Filed: 5/14/19)

      Related
      Documents:

      a.        Notice of Adjournment of Hearing on Debtors’ Objection to Claims Filed by
                Beckman Coulter, Inc. [Docket No. 787] (Date Filed: 8/14/19)

      Objection
      Deadline:        June 6, 2019 at 4:00 p.m. (Prevailing Eastern Time), extended until June
                       20, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:

      b.        Response to Debtors First Omnibus Objection to Claims as to Beckman Coulter,
                Inc. [Docket No. 505] (Date Filed: 6/7/19)

      Status:          This matter has been adjourned until a date to be determined.

2.    Committee Challenge Budget Motion: Motion of the Official Committee of Unsecured
      Creditors to Increase Challenge Budget as Set Forth in the Final DIP Financing Order
      [Docket No. 483] (Date Filed: 6/3/19)

      Related
      Documents:

      a.        Notice of Adjournment of Hearing of Motion of the Official Committee of
                Unsecured Creditors to Increase Challenge Budget as set Forth in the Final DIP
                Financing Order [Docket No. 577] (Date Filed: 6/19/19)




                                                 2
19-10384-shl     Doc 805     Filed 08/19/19     Entered 08/19/19 18:04:04        Main Document
                                              Pg 3 of 11


      Objection
      Deadline:        June 20, 2019 at 4:00 p.m. (Prevailing Eastern Time), extended until July
                       8, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:         None.

      Status:          This matter has been adjourned until a date to be determined.

3.    Abrahamson Relief From Stay Motion: Motion of Bridget Faith Abrahamson for
      Comfort Order Confirming No Stay is in Effect or, in the Alternative, Motion for Relief
      From the Automatic Stay [Docket No. 704] (Date Filed: 7/24/19)

      Related
      Documents:

      a.        Notice of Presentment of Stipulation and Agreed Order Between Debtors and
                Bridget Faith Abrahamson Modifying Automatic Stay to Permit Continuation of
                Prepetition Action to Extent of Available Insurance Proceeds [Docket No. 779]
                (Date Filed: 8/14/19)

      b.        Notice of Adjournment of Hearing on Motion for Comfort Order Confirming No
                Stay is in Effect or, in the Alternative, Motion for Relief From the Automatic Stay
                [Docket No. 796] (Date Filed: 8/15/19)

      Objection
      Deadline:        August 14, 2019 at 4:00 p.m. (Prevailing Eastern Time), extended until
                       September 10, 2019 at 4:00 p.m. (Prevailing Eastern Time).

      Objections/
      Responses Filed:         None at the time of filing this agenda.

      Status:          This matter has been adjourned until a date to be determined but will be
                       withdrawn if no objection is filed prior to the Objection Deadline, as listed
                       on the notice of presentment.

4.    Gregie Relief From Stay Motion: Motion of Movants Janine Gregie and Richard Gregie
      to Lift Automatic Stay [Docket No. 746] (Date Filed: 8/1/19)

      Related
      Documents:

      a.        Notice of Adjournment of Hearing on Motion to Lift Automatic Stay
                [Docket No. 788] (Date Filed: 8/14/19)




                                                 3
19-10384-shl     Doc 805     Filed 08/19/19     Entered 08/19/19 18:04:04       Main Document
                                              Pg 4 of 11


      Objection
      Deadline:        August 14, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None at the time of filing this agenda.

      Status:          This matter has been adjourned until a date to be determined.

5.    Estimation Motion: Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 502(c) to
      Establish Claims Estimation Procedures for Qui Tam Claims [Docket No. 705]
      (Date Filed: 7/24/19)

      Related
      Documents:

      a.        Memorandum Endorsed Order [Docket No. 709] (Date Filed: 7/25/19)

      b.        Notice of Status Conference Regarding Debtors’ Motion Pursuant to 11 U.S.C.
                §§ 105(a) and 502(c) to Establish Claims Estimation Procedures for Qui Tam
                Claims [Docket No. 710] (Date Filed: 7/25/19)

      c.        Notice of Hearing Regarding Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a)
                and 502(c) to Establish Claims Estimation Procedures for Qui Tam Claims
                [Docket No. 754] (Date Filed: 8/2/19)

      Objections/
      Responses Filed:        None at the time of filing this agenda.

      Status:          This matter has been adjourned until a date to be determined.

II.   CONFIRMATION MATTERS

6.    Plan of Reorganization: Modified Second Amended Joint Plan of Reorganization of
      Trident Holding Company, LLC and Its Debtor Affiliates [Docket No. 630] (Date Filed:
      7/3/19)

      Objection
      Deadline:        June 17, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:

      a.        Texas Health and Human Services Commission’s Limited Objection to
                Confirmation of Debtors’ Second Amended Joint Chapter 11 Plan of
                Reorganization [Docket No. 548] (Date Filed: 6/14/19)

      b.        Limited Objection of Metrostat to Plan of Schryver Medical Sales and Marketing,
                LLC [Docket No. 549] (Date Filed: 6/14/19)

                                                 4
19-10384-shl        Doc 805   Filed 08/19/19     Entered 08/19/19 18:04:04     Main Document
                                               Pg 5 of 11


      c.       Objection of Invesco Credit Partners Fund, L.P. and Invesco Credit Partners
               Fund-A, L.P. to Confirmation of the Second Amended Joint Plan of
               Reorganization of Trident Holding Company, LLC and Its Debtor Affiliates
               [Docket No. 553] (Date Filed: 6/17/19)

      d.       Objection of United States Trustee to the Second Amended Joint Plan of
               Reorganization of Trident Holding Company, LLC, and Its Debtor Affiliates
               [Docket No. 557] (Date Filed: 6/17/19)

      e.       Objection of the Official Committee of Unsecured Creditors to Confirmation of
               the Second Amended Joint Plan of Reorganization of Trident Holding Company,
               LLC and Its Debtor Affiliates [Docket No. 558] (Date Filed: 6/17/19)

      f.       Eisenhower Medical Center’s Limited Objection to the Second Amended Joint
               Plan of Reorganization of Trident Holding Company, LLC and Its Debtor
               Affiliates [Docket No. 559] (Date Filed: 6/17/19)

      g.       Limited Objection of Element Fleet Corporation to Confirmation of the Second
               Amended Joint Plan of Reorganization of Trident Holding Company, LLC and Its
               Debtor Affiliates [Docket No. 560] (Date Filed: 6/17/19)

      h.       Limited Objection of Terri Vineyard, Individually and on Behalf of the Estate of
               Carol Nolan, Deceased to Second Amended Joint Plan of Reorganization of
               Trident Holding Company, LLC and Its Debtor Affiliates [Docket No. 561] (Date
               Filed: 6/17/19)

      i.       Relator Ravi Srivastava’s Objection and Joinder to the Objection of the Official
               Committee of Unsecured Creditors to the Second Amended Joint Plan of
               Reorganization of Trident Holding Company, LLC and Its Debtor Affiliates
               [Docket No. 566] (Date Filed: 6/17/19)

      j.       Objection of the United States of America to the Second Amended Joint Plan of
               Reorganization of Trident Holding Company, LLC and Its Debtor Affiliates
               [Docket No. 586] (Date Filed: 6/17/19)

               i.       Declaration of William Waldron in Support of Objection of the
                        United States of America to the Second Amended Joint Plan of
                        Reorganization of Trident Holding Company, LLC and Its Debtor
                        Affiliates [Docket No. 587] (Date Filed: 6/17/19)

      k.       Alamo’s Limited Objection to Confirmation of Second Amended Joint Plan of
               Reorganization of Trident Holding Company, LLC and Its Debtor Affiliates
               [Docket No. 644] (Date Filed: 7/3/19)

      l.       Texas Health and Human Services Commission’s Joinder in Part to the Objection
               of the United States of America to the Second Amended Joint Plan of
               Reorganization of Trident Holding Company, LLC and Its Debtor Affiliates
               [Docket No. 700] (Date Filed: 7/22/19)

                                                  5
19-10384-shl           Doc 805   Filed 08/19/19     Entered 08/19/19 18:04:04      Main Document
                                                  Pg 6 of 11


        Related
        Documents:

        m.        Second Amended Joint Plan of Reorganization of Trident Holding Company,
                  LLC and Its Debtor Affiliates [Docket No. 386] (Date Filed: 5/8/19)

        Status:            This matter has been adjourned until a date to be determined.

7.      Rule 3018(a) Motion: Rule 3018(a) Motion to Temporarily Allow Metrostat Sellers’
        Claim For Voting on Chapter 11 Plan of Schryver Medical Sales and Marketing, LLC
        [Docket No. 454] (Date Filed: 5/24/19)

        Objection
        Deadline:          July 8, 2019 at 4:00 p.m. (Prevailing Eastern Time)

        Objections/
        Responses Filed:          None at the time of filing this agenda.

        Status:            This matter has been adjourned until a date to be determined.

 III.   ADVERSARY MATTERS

8.      United States of America et al. ex rel. Ravi Srivastava v. Trident Holding Company,
        LLC et al., Adv. Case No. 19-01143: Adversary Complaint to Determine
        Nondischargeability of Debt Under Section 1141(d)(6) of the Bankruptcy Code [Adv.
        Docket No. 1] (Date Filed: 5/20/19)

        Related
        Documents:

        a.        Debtors’ Motion to Dismiss Mr. Srivastava’s Adversary Complaint to Determine
                  Nondischargeability of Debt Under Section 1141(d)(6) of The Bankruptcy Code
                  [Adv. Docket No. 12] (Date Filed: 6/20/19)

        b.        Relator Ravi Srivastava’s Opposition to Debtors’ Motion to Dismiss Mr.
                  Srivastava’s Adversary Complaint to Determine Nondischargeability of Debt
                  Under Section 1141(d)(6) of the Bankruptcy Code [Adv. Docket No. 25]
                  (Date Filed: 7/25/19)

        c.        Statement of Interest of the United States of America in Connection with Debtors’
                  Motion to Dismiss the Adversary Complaint [Adv. Docket No. 26]
                  (Date Filed: 7/25/19)

                  i.       Declaration of AUSA Joel M. Sweet [Adv. Docket No. 27]
                           (Date Filed: 7/25/19)

        Status:            This matter has been adjourned until a date to be determined.


                                                     6
19-10384-shl         Doc 805   Filed 08/19/19     Entered 08/19/19 18:04:04      Main Document
                                                Pg 7 of 11


9.    United States of America ex rel. Peter Goldman against Symphony Diagnostic
      Services No. 1, LLC, d/b/a MobilexUSA, Adv. Case No. 19-01142: Amended
      Adversary Complaint to Determine Dischargeability of Debt Pursuant to U.S.C.
      § 1141(d)(6) [Adv. Docket No. 2] (Date Filed: 5/21/19)

      Related
      Documents:

      a.        Debtors’ Motion to Dismiss Mr. Goldman’s Amended Adversary Complaint to
                Determine Dischargeability of Debt Pursuant to U.S.C. § 1141(d)(6)
                [Adv. Docket No. 5] (Date Filed: 6/20/19)

      b.        Response to Debtors’ Motion to Dismiss Goldman’s Amended Adversary
                Complaint to Determine Dischargeability of Debt Pursuant to 11 U.S.C.
                1141(d)(6) [Adv. Docket No. 13] (Date Filed: 7/25/19)

      c.        Statement of Interest of the United States of America in Connection with Debtors’
                Motion to Dismiss the Adversary Complaints [Adv. Docket No. 14]
                (Date Filed: 7/25/19)

                i.       Declaration of AUSA Joel M. Sweet [Adv. Docket No. 15]
                         (Date Filed: 7/25/19)

      Status:            This matter has been adjourned until a date to be determined.

10.   Capital Finance Opportunities 1701C, LLC against Trident Holding Company,
      LLC et al., Adv. Case No. 19-01145: Adversary Complaint [Adv. Docket No. 1]
      (Date Filed: 5/22/19)

      Related
      Documents:

      a.        Debtor Defendants and D&O Defendants Parrish and Smith’s Motion to Dismiss
                Plaintiff’s Adversary Complaint Under Fed. R. Bankr. P. 7012 and Fed. R. Civ. P.
                12(b)(6) [Adv. Docket No. 11] (Date Filed: 6/10/19)

                i.       Memorandum of Law of Debtor Defendants and D&O Defendants
                         Parrish and Smith in Support of Their Motion to Dismiss
                         Plaintiff’s Adversary Complaint [Adv. Docket No. 12]
                         (Date Filed: 6/10/19)

      b.        Defendants Silver Point Finance, LLC and SPCP Group, LLC’s Motion to
                Dismiss the Capital Finance Opportunities Adversary Complaint
                [Adv. Docket No. 16] (Date Filed: 6/10/19)

                i.       Memorandum of Law of Defendants Silver Point Finance, LLC
                         and SPCP Group, LLC in Support of Their Motion to Dismiss the


                                                   7
19-10384-shl         Doc 805   Filed 08/19/19     Entered 08/19/19 18:04:04      Main Document
                                                Pg 8 of 11


                         Capital Finance Opportunities Adversary Complaint
                         [Adv. Docket No. 17] (Date Filed: 6/10/19)

                ii.      Declaration of Robert A. Britton in Support of Defendants Silver
                         Point Finance, LLC and SPCP Group, LLC’s Motion to Dismiss
                         the Capital Finance Opportunities Adversary Complaint
                         [Adv. Docket No. 10] (Date Filed: 6/10/19)

      c.        Manager Defendants’ Motion to Dismiss Adversary Complaint
                [Adv. Docket No. 18] (Date Filed: 6/11/19)

                i.       Declaration of Matthew L. McGinnis in Support of Manager
                         Defendants’ Motion to Dismiss Adversary Complaint
                         [Adv. Docket No. 13] (Date Filed: 6/10/19)

      d.        Plaintiff’s Omnibus Memorandum of Law in Opposition to the Motions to
                Dismiss Plaintiff’s Adversary Complaint of: (I) Silver Point Defendants, (II)
                Debtor Defendants and D&O Defendants Parrish and Smith, and (III) Manager
                Defendants [Adv. Docket No. 25] (Date Filed: 6/21/19)

      e.        Debtors’ Reply to Plaintiff’s Omnibus Memorandum of Law in Opposition to the
                Motions to Dismiss Plaintiff’s Adversary Complaint of: (I) Silver Point
                Defendants, (II) Debtor Defendants and D&O Defendants Parrish and Smith, and
                (III) Manager Defendants [Adv. Docket No. 28] (Date Filed: 6/25/19)

      f.        Manager Defendants’ Reply in Support of Motion to Dismiss Adversary
                Complaint [Adv. Docket No. 27] (Date Filed: 6/25/19)

      g.        Reply of D&O Defendants Parrish and Smith in Support of the Motions to
                Dismiss Plaintiff’s Adversary Complaint [Adv. Docket No. 29]
                (Date Filed: 6/25/19)

      h.        Defendants Silver Point Finance, LLC and SPCP Group, LLC’s Reply
                Memorandum in Further Support of Their Motion to Dismiss the Capital Finance
                Opportunities Adversary Complaint [Adv. Docket No. 30]
                (Date Filed: 6/25/19)

      Status:            This matter has been adjourned until a date to be determined.

11.   Silver Point Finance, LLC et al. against Capital Finance Opportunities 1701C, LLC,
      Adv. Case No. 19-01161: Adversary Complaint [Adv. Docket No. 1] (Date Filed:
      5/29/19)

      Status:            This matter has been adjourned until a date to be determined.




                                                   8
19-10384-shl     Doc 805     Filed 08/19/19     Entered 08/19/19 18:04:04       Main Document
                                              Pg 9 of 11


IV.   MATTERS GOING FORWARD

12.   Motion to Compel: Beckman Coulter, Inc.’s Motion for Entry of an Order Compelling
      Assumption or Rejection of Leases Pursuant to 11 U.S.C. § 365 or in the Alternative,
      Granting Adequate Protection or Relief from the Automatic Stay [Docket No. 528]
      (Date Filed: 6/11/19)

      Objection
      Deadline:        July 8, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:

      a.        Debtors’ Statement in Response to Beckman Coulter, Inc.’s Motion for Entry of
                an Order Compelling Assumption or Rejection of Leases Pursuant to 11 U.S.C.
                §365 or in the Alternative, Granting Adequate Protection or Relief from the
                Automatic Stay [Docket No. 654] (Date Filed: 7/8/19)

      Status:          This matter is going forward.

13.   Exclusivity Motion: Second Motion to Extend Exclusivity Period for Filing a Chapter 11
      Plan and Disclosure Statement [Docket No. 768] (Date Filed: 8/7/19)


      Related
      Documents:

      a.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Second Motion for an Order Extending the Debtors’ Exclusive Periods to File a
                Plan of Reorganization and Solicit Acceptances Thereof [Docket No. 799]
                (Date Filed: 8/16/19)

      Objection
      Deadline:        August 14, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.




                                                 9
19-10384-shl        Doc 805   Filed 08/19/19 Entered 08/19/19 18:04:04         Main Document
                                            Pg 10 of 11


V.    FEE MATTERS

14.   Notice of Hearing on First Interim Applications for Compensation for Services Rendered
      and Reimbursement of Expenses of Professionals [Docket No. 750] (Date Filed: 8/1/19)

      Related
      Documents:

      a.       First Application of Togut, Segal & Segal LLP As Co-Counsel for the Debtors for
               Interim Allowance of Compensation for Professional Services Rendered and for
               Reimbursement of Expenses from February 10, 2019 through May 31, 2019
               [Docket No. 662] (Date Filed: 7/10/19)

      b.       First Interim Application of Ankura Consulting Group, LLC for Compensation
               for Services Rendered and Reimbursement of Expenses Incurred As Financial
               Advisor to the Debtors for the Period from February 10, 2019 through May 31,
               2019 [Docket No. 665] (Date Filed: 7/10/19)

      c.       First Interim Application of PJT Partners LP As Investment Banker to the Debtors
               and Debtors In Possession for Allowance of Compensation for Services Rendered
               and for the Reimbursement of All Actual and Necessary Expenses Incurred for
               the Period of February 10, 2019 through May 31, 2019 [Docket No. 666]
               (Date Filed: 7/10/19)

      d.       AlixPartners, LLP’s First Interim Application for the Period February 21, 2019
               through May 31, 2019 for Allowance of Compensation for Services Rendered and
               for Reimbursement of Expenses Incurred as Financial Advisor to the Official
               Committee of Unsecured Creditors [Docket No. 667] (Date Filed: 7/10/19)

      e.       First Fee Application of RSM US LLP, As Auditor to the Debtors, for Interim
               Allowance and Compensation for Professional Services Rendered and
               Reimbursement of Actual and Necessary Expenses Incurred from February 10,
               2019 through June 10, 2019 [Docket No. 668] (Date Filed: 7/10/19)

      f.       First Interim Application of Kilpatrick Townsend & Stockton LLP for
               Compensation for Services Rendered and Reimbursement of Expenses Incurred
               as Counsel to the Official Committee of Unsecured Creditors for the Period from
               February 20, 2019 through and Including May 31, 2019 [Docket No. 669]
               (Date Filed: 7/10/19)

               i.       Supplement to the First Interim Application of Kilpatrick
                        Townsend & Stockton LLP for Compensation for Services
                        Rendered and Reimbursement of Expenses Incurred as Counsel to
                        the Official Committee of Unsecured Creditors for the Period from
                        February 20, 2019 Through and Including May 31, 2019
                        [Docket No. 696] (Date Filed: 7/19/19)



                                                10
19-10384-shl       Doc 805     Filed 08/19/19 Entered 08/19/19 18:04:04            Main Document
                                             Pg 11 of 11


        g.        First Interim Fee Application of Skadden, Arps, Slate, Meagher & Flom LLP for
                  Compensation for Services Rendered and Reimbursement of Expenses as Counsel
                  to the Debtors for the Period of February 10, 2019 Through and Including May 31,
                  2019 [Docket No. 670] (Date Filed: 7/10/19)

        Objection
        Deadline:        August 14, 2019 at 4:00 p.m. (Prevailing Eastern Time)

        Objections/
        Responses Filed:

        h.        Response Of The United States Trustee Regarding Fee Applications For First
                  Interim Awards Of Compensation And Reimbursement Of Out-Of-Pocket
                  Expenses [Docket No. 790] (Date Filed: 8/14/19)

        Status:          This matter is going forward with respect to all of fee applications with the
                         exception of the disputed fees in connection with the Skadden fee
                         application.

Dated: August 19, 2019
       New York, New York

                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                        /s/ James J. Mazza, Jr.
                                        Paul D. Leake
                                        Jason N. Kestecher
                                        Four Times Square
                                        New York, New York 10036-6522
                                        Telephone: (212) 735-3000
                                        Fax: (212) 735-2000

                                        – and –

                                        James J. Mazza, Jr. (admitted pro hac vice)
                                        Albert L. Hogan, III (admitted pro hac vice)
                                        Justin M. Winerman (admitted pro hac vice)
                                        155 North Wacker Drive
                                        Chicago, Illinois 60606-1720
                                        Telephone: (312) 407-0700
                                        Fax: (312) 407-0411

                                        Counsel to Debtors and Debtors-in-Possession




                                                  11
855623-WILSR01A - MSW
